People v Blackwood (2017 NY Slip Op 00941)





People v Blackwood


2017 NY Slip Op 00941


Decided on February 7, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 7, 2017

Friedman, J.P., Andrias, Moskowitz, Kapnick, Kahn, JJ.


3026 166/13

[*1]The People of the State of New York, Respondent,
vEvon Blackwood, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Rachel T. Goldberg of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Matthew B. White of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Peter J. Benitez, J.), rendered December 12, 2014, convicting defendant, after a jury trial, of assault in the first degree, and sentencing him to a term of eight years, unanimously reversed, as a matter of discretion in the interest of justice, and the matter remanded for a new trial.
As in People v Velez (131 AD3d 129 [1st Dept 2015]), the court's charge did not convey to the jury that an acquittal on the top count of attempted murder based on a finding of justification would preclude consideration of the other charges. We find that the error was not harmless, and that it warrants reversal in the interest of justice (see e.g. People v Flores, __ AD3d __, 41 NYS3d 890 [1st Dept 2016]; People v Delin, __ AD3d __, 43 NYS3d 47 [1st Dept 2016]).
In light of this determination, we find it unnecessary to reach any other issues.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 7, 2017
CLERK